142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PROVIDENT LIFE & ACCIDENT INSURANCE CO., a corporation,Plaintiff-counter-defendant--Appellee,v.Steven L. CYRKIN, Defendant-counter-claimant--Appellant.
No. 96-56842.DC CV-95-00647-LHM.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted March 6, 1998.Decided April 15, 1998.

1
Appeal from the United States District Court for the Central District of California Linda H. McLaughlin, District Judge, Presiding.


2
Before BOOCHEVER and KLEINFELD, Circuit Judges;  TANNER,** District Judge.


3
MEMORANDUM*


4
We affirm the district court's grant of summary judgment in favor of plaintiff for the reasons set forth in the district court's order of November 7, 1996.



**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3